{¶ 31} I fully concur in the majority's analysis and disposition of appellant's second assignment of error.
 {¶ 32} I also concur in the majority's disposition and, in general, its analysis of appellant's first assignment of error. My only disagreement is with the majority's conclusions: 1)"The statement that `appellant was involved in trafficking' does not make it any more or less probable that appellant possessed crack cocaine on the date in question"; and 2)"Further, that statement is of no specific probative value, . . . ."1 Nevertheless, I agree with the majority's conclusion the statement was improperly admitted, but harmless.
1 While relevant, I agree the statement's prejudicial effect substantially outweighed its probative value.
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion, the judgment of the Court of Common Pleas, Stark County, Ohio, is affirmed. Costs to appellant.